
	
		One Hundred Tenth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Thursday, the fourth
		day of January, two thousand and seven
		S. 521
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To designate the Federal building and
		  United States courthouse and customhouse located at 515 West First Street in
		  Duluth, Minnesota, as the Gerald W. Heaney Federal Building and United
		  States Courthouse and Customhouse.
	
	
		1.DesignationThe Federal building and United States
			 courthouse and customhouse located at 515 West First Street in Duluth,
			 Minnesota, shall be known and designated as the Gerald W. Heaney Federal
			 Building and United States Courthouse and Customhouse.
		2.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Federal building
			 and United States courthouse and customhouse referred to in section 1 shall be
			 deemed to be a reference to the Gerald W. Heaney Federal Building and
			 United States Courthouse and Customhouse.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
